Citation Nr: 0126955	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  00-22 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
2000 for the award of service connection for major depressive 
disorder.

2.  Entitlement to an effective date earlier than March 23, 
2000 for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1992.

This appeal arose from an August 2000 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
major depressive disorder and a total disability evaluation 
based on individual unemployability (TDIU), each assigned an 
effective date of March 23, 2000.  The veteran testified at a 
Travel Board hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board) sitting at the St. Louis 
RO in September 2001.  

This appeal had originally included claims for increased 
evaluations for his knee disorders.  However, during his 
September 2001 personal hearing the veteran withdrew these 
claims from appellate consideration.  He confirmed this 
withdrawal in writing on September 20, 2001.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a psychiatric disorder by a rating action issued in May 
1993; no timely appeal of this decision was filed.

2.  On May 17, 1994, the veteran submitted a statement 
seeking to reopen his claim for service connection for a 
psychiatric disorder; the RO denied this claim by a rating 
action issued in July 1998.

3.  On October 28, 1999, the Board issued a decision which 
found that the veteran had submitted new and material 
evidence to reopen his claim for service connection for a 
psychiatric disorder.

4.  A VA examination conducted on March 23, 2000 contained an 
opinion linking the veteran's depression to his period of 
service.

5.  The effective date of the award of service connection for 
the psychiatric disorder is no earlier than March 23, 2000.

6.  Prior to the award of service connection for a major 
depressive disorder, the veteran was service-connected for 
the residuals of a right knee meniscectomy, assigned a 20 
percent disability evaluation; left knee chondromalacia with 
posterior horn medial meniscus tear, assigned a 20 percent 
disability evaluation; and lumbar spine degenerative joint 
disease (DJD) with chronic lumbosacral strain, assigned a 10 
percent disability evaluation.  His combined disability 
evaluation was 40 percent.

7.  The veteran was awarded service connection for a major 
depressive disorder, which was assigned a 50 percent 
disability evaluation, effective March 23, 2000.

8.  The effective date of the award for TDIU is March 23, 
2000.


CONCLUSIONS OF LAW

1.  The May 1993 decision of the RO denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 20.302(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an effective date earlier than March 23, 
2000 for the award of service connection for a major 
depressive disorder have not been met.  38 U.S.C.A. §§ 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.400(q) & (r) (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

3.  The criteria for an effective date earlier than March 23, 
2000 for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.400(o), 
4.16(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO 
has obtained all relevant records referred to by the veteran, 
and the veteran testified at a personal hearing before the 
undersigned in September 2001.  The VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has also been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  
The RO informed him of the need for such evidence in the 
letters sent to the veteran, at the personal hearing, and in 
the statement of the case and the supplemental statement of 
the case.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Earlier effective date for the award 
service connection for a major depressive 
disorder

Initially, the applicable criteria state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision on the same factual 
basis.  The date of the notification will be considered the 
date of mailing for purposes of determining whether a timely 
appeal has been filed.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302 (2001).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A.§ 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In the instant case, the veteran was denied service 
connection for a psychiatric disorder in May 1993, after it 
was found that, while the veteran had been seen for 
situational depression in service, no current psychiatric 
disorder had been identified by the April 1993 VA examination 
(which found no Axis I diagnosis).  Therefore, it was found 
at that time that the veteran did not suffer from a chronic 
disorder which could be service-connected.  He was notified 
of this decision and of his appellate rights the following 
month.  However, he failed to file a timely appeal of this 
decision.  As a consequence, it became final.  

According to the applicable criteria, when new and material 
evidence is received after a final disallowance, the 
effective date of the award would be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii) (2001).  Furthermore, for 
reopened claims the effective date of the award of service 
connection would be the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2001).

In the instant case, the veteran sought to reopen his claim 
for service connection for a psychiatric disorder on May 17, 
1994.  He submitted evidence which showed post-service 
treatment for depression and anxiety in October 1996.  He 
also submitted two service records from 1991 which indicated 
that the veteran suffered from anxiety and an adjustment 
disorder.  However, there was no opinion linking this 
disorder to his period of service and the RO issued a 
decision which refused to reopen the veteran's claim in July 
1998.  The veteran perfected a timely appeal of this decision 
and in October 1999, the Board issued a decision which found 
that the veteran had submitted new and material evidence and 
reopened his claim.  The issue was subsequently remanded to 
the RO so that the veteran could be examined.  It was 
requested that an opinion be obtained as to whether or not 
any currently diagnosed disorder was related to his period of 
service.  A VA examination was conducted on March 23, 2000 
and the examiner opined that the veteran's depression had had 
its onset in service.  Based upon this evidence, the RO 
issued a decision in August 2000 which awarded service 
connection for the diagnosed major depressive disorder.

The veteran testified at a personal hearing in St. Louis 
before the undersigned in September 2001.  He stated that the 
effective date should have been earlier since he was treated 
for depression in service and following service between 1994 
and 1998.

The August 2000 rating action assigned an effective date of 
March 23, 2000 to the award of service connection for the 
major depressive disorder.  After carefully reviewing the 
evidence of record, the Board finds that this is the correct 
date.  As noted above, the regulations state that the 
effective date of an award of service connection following 
the reopening of a claim with the submission of new and 
material evidence is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) & (r) (2001).  The veteran filed his claim to 
reopen in May 1994; however, it was not until he was examined 
by VA in March 2000 that the evidence supported a finding 
that he was entitled to service connection by finding a 
relationship between his currently diagnosed disorder and his 
period of service.  Therefore, the date entitlement arose, 
March 23, 2000, the date of the examination, is clearly the 
later date.  

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 23, 2000 for the award of service 
connection for a major depressive disorder.


II.  Entitlement to an effective date 
earlier than March 23, 2000 for the award 
of TDIU

According to the applicable criteria, the effective date of 
entitlement to an increase in compensation is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o) (2001).

According to 38 C.F.R. § 4.16(a) (2001), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

Prior to the award of service connection for a major 
depressive disorder, the veteran was service-connected for 
the following:  the residuals of a right knee meniscectomy, 
assigned a 20 percent disability evaluation; left knee 
chondromalacia with posterior horn medial meniscus tear, 
assigned a 20 percent disability evaluation; and lumbar spine 
degenerative joint disease (DJD) with chronic lumbosacral 
strain, assigned a 10 percent disability evaluation.  His 
combined disability evaluation was 50 percent.  Clearly, the 
veteran did not meet the criteria for the award of a TDIU 
under the provisions of 38 C.F.R. § 4.16(a) (2001).

In August 2000, a rating action was issued which service-
connected the veteran's major depressive disorder and 
assigned it a 50 percent disability evaluation, effective 
March 23, 2000.  Based upon this award, it was found that the 
veteran now met the eligibility requirements for a total 
rating under 38 C.F.R. § 4.16(a).  He now had one disability 
rated at least 40 percent disabling, with sufficient 
additional disability to bring the combined evaluation to 70 
percent.  Most importantly, the examiner at the time of the 
March 2000 VA examination found that his depression had 
rendered him unable to function in a work setting.

The veteran testified at a personal hearing in St. Louis 
before the undersigned in September 2001.  He indicated that 
he had been rendered unemployable by his depression ever 
since 1996.  Therefore, he felt that this benefit should have 
been awarded effective in 1996.  

After a careful review of the record, it is found that an 
effective date earlier than March 23, 2000 for the award of 
TDIU is not warranted.  The evidence of record clearly showed 
that the veteran was not entitled to this benefit prior to 
the award of service connection for a major depressive 
disorder.  As noted above, the applicable regulations state 
that the effective date for an increase in compensation is to 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o) (2001).  
Under the circumstances of this case, the date entitlement 
arose is the later date.  

As a consequence, the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than March 23, 2000 for the award of TDIU.



ORDER

Entitlement to an effective date earlier than March 23, 2000 
for the award of service connection for a major depressive 
disorder is denied.

Entitlement to an effective date earlier than March 23, 2000 
for the award of TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

